Allowable Subject Matter
Claims 1-18 and 21-22 are allowed. The following is an examiner’s statement of reasons for allowance: in regards to independent claim 1 and 11, the prior art of record discloses an apparatus and method comprising: HUD between a windshield and instrument panel, camera to detect viewport of driver, display virtual image via HUD, display position of the virtual image in accordance with movement of the viewpoint of the position of the driver. Additionally, it is specifically noted that prior art Hotta (figures 6A-6B and paragraphs [0158]-[0169]) describes to shift the virtual image of a vehicle at position Q such that the horizontal direction (viewing angle) is shifted by w (w2 for closer depth virtual images and w3 for farther depth virtual images) and the vertical direction (viewing angle) is shifted by h1-h3 (h1 is the height above ground to the driver’s eye position and h3 is the shift amount of the virtual image at position Q off of the ground) for placing a determined virtual vehicle image in accordance with a determined depth. Further, Hotta discloses (figure 4 and paragraphs [0108]-[0122]) discloses to determine a virtual vehicle depth in accordance with vehicle speed such that a stopping distance is increased.
Hotta therefor discloses displaying the virtual image at a first viewing angle in a horizontal direction and a second viewing angle in the vertical direction when traveling higher than a threshold (figure 4 depicts plurality of thresholds). However neither Hotta or any other art discloses the above apparatus and method further comprising displaying the virtual image at a third viewing angle greater than the first viewing angle while maintaining the second viewing angle in the vertical direction when traveling at a 
Regarding independent claim 22, Hotta discloses an apparatus, Hud, camera, optical system, and circuitry. 
The depression angle is supported in the current application to regard the angle at which the display is moved in the vertical direction while also modifying the width of the image in accordance with the change in the horizontal viewing angle. As described above Hotta discloses modifying the depth and vertical and horizontal viewing directions of the virtual image based on speed of the vehicle.
Neither Hotta or any other art discloses specifically that the depression angle (vertical shift of the virtual image) is higher when the speed is higher and lower when the speed is lower.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E LEIBY whose telephone number is (571)270-3142. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E LEIBY/Primary Examiner, Art Unit 2622